Citation Nr: 1411132	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to December 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO awarded service connection for PTSD and assigned an initial rating of 30 percent effective from February 18, 2011, the date the claim was received.  The Veteran filed a notice of disagreement with the initial rating in February 2012.  The RO issued a statement of the case in July 2013.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in August 2013.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for his PTSD, the Board characterizes this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for an already service-connected disability).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated from April 2011 to June 2012.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board notes that medical evidence was added to the Veteran's claims file within one year of a January 2011 rating decision, which denied an increased rating in excess of 20 percent for the Veteran's service-connected thoracolumbar strain.  As the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction (AOJ) for consideration in light of 38 C.F.R. § 3.156(b).  



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by PTSD symptoms which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Turning to the duty to notify, VA must notify claimants of the evidence that is necessary, or would be of assistance in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice VA provides must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA because the contents of the notice letter fully comply with requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  More specifically, a letter dated April 2011, sent prior to the July 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for PTSD.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and was told that he needed to provide the names of any entities with additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  

Here, the Veteran was granted service connection for his PTSD in a July 2011 rating decision and challenged the 30 percent initial rating assigned therein.  The Board notes that the statutory scheme contemplates that once a decision awarding service connection, a disability rating and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the contents of the notice letter fully complied with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. §  3.159(b), and the notice served the purpose as a decision was issued awarding service connection, a disability rating, and an effective date, the Board concludes that VA satisfied its duty to notify the Veteran.  

As for the duty to assist, VA satisfied its duty to assist the Veteran in the development of his claim.  One part of VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The record reflects that relevant service records and VA treatment records have been associated with the Veteran's claims file.  The Veteran has not identified any additional sources of medical records.  

Further, the duty to assist also includes providing an examination when warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran was provided with a VA examination in May 2011.  The examination was adequate, as the examination report shows the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the disability and provided an analysis to support his findings.  In his February 2012 notice of disagreement, the Veteran claimed that the VA examiner interrogated him.  While the Board regrets the impression of the Veteran that this VA examiner interrogated him, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the examiner provided the information necessary to adjudicate the claim.  Furthermore, the Veteran has made no claim of inadequacy of the examination.  Therefore, the Board finds the May 2011 VA examination to be adequate.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to undertake to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


II.  Factual Background

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected PTSD.  He contends that his currently assigned disability rating does not adequately reflect the severity of his disorder and a rating of 50 or 70 percent is more accurate in light of his symptoms.  In his February 2012 notice of disagreement, the Veteran noted having good days and bad days.  He described the way his PTSD symptoms have impacted his relationship with his wife and children as well as his day-to-day life.  

Turning to the evidence presented in this case, treatment records from the Princeton Vet Center in August 2010 noted symptoms including flashbacks, recurrent thoughts of the war, insomnia, nightmares, anxiety, avoidance of crowds and irritability.  The Veteran further noted feeling on guard, being easily startled and being bothered by seeing anything related to war.  The Veteran reported occasional feelings of hopelessness and despair.  Weight loss and hallucinations were noted.  A mental status examination revealed anxious manner, neat appearance, appropriate speech and affect, normal memory function, good judgment, and no disorganized thinking.  In September 2010, the Veteran was noted to be anxious and always fidgeting.  He noted that his hands shook constantly.  The Veteran was noted to meet the full DSM IV-TR criteria for PTSD.  It was further noted that he was unemployed at that time.  In November 2010, the Veteran reported having difficulty with authority figures.  In December 2010, the Veteran reported an attempt to go into a store and that he had to leave due to a panic attack.  In March 2011, it was noted that the Veteran cared for his son during the day.  

A February 2011 clinical summary from the Veteran's social worker at the Princeton Vet Center described the Veteran as angry, on edge, withdrawn and avoidant of social situations.  She reported that he continued with chronic, persistent, severe symptoms of PTSD.  She noted that when the Veteran first presented at the Vet Center for evaluation in September 2010, he was assigned a GAF score of 42.  She noted that the Veteran never fully stood down from his time in Iraq and continued with nightmares, flashbacks, and recurrent thoughts about the events that occurred. The Veteran described occasional thoughts about hurting others but denied any thoughts or plans of hurting anyone at that time.  The social worker noted the Veteran's difficulty maintaining effective social relationships and feeling close to anyone, even family members, as well as his problems trusting anyone.  She noted that the Veteran had come close to getting into physical fights with others due to his anger and hypervigilance.  She noted an often anxious and depressed mood as well as predominately tense and edgy affective experience and display.  She further noted the Veteran experienced survivor's guilt.  She diagnosed the Veteran with chronic and severe PTSD as well as moderate to severe social isolation and avoidance, marked inability to maintain effective social relationships, and a history of marital conflict.  

In a February 2011 statement, the Veteran noted being told on many occasions how much he had changed since returning from service.  He reported not wanting to leave his house and being unable to spend more than ten minutes in a store before having to leave.  He reported feeling uncomfortable around crowds because he felt as though everyone was watching him, causing him to sweat and his heart to race.  He noted a similar kind of panic when driving in an unfamiliar area.  The Veteran noted imagining oncoming cars crossing into his lane and hitting him head-on.  

He noted spending little time with his wife and children.  He reported being close to divorcing his wife on three occasions since returning from service.  He was unable to be with both of his children at the same time and often had to call family members for help with them.  He noted feeling angry all the time, sometimes for no reason.  He reported that he frequently thought about hurting other people, trusted no one and wanted to be alone.  He described having one friend that he felt comfortable around.  At the time, the Veteran was in his second semester of college and noted it was difficult to concentrate on his work.  He reported getting easily confused and frustrated by his schoolwork.  

The Veteran also reported an episode in which a helicopter was hovering over his mother's house as part of a police search for a fugitive.  The Veteran reacted by placing weapons near the doorways of the house and demanded that his mother and children stay put.  When a police car pulled into the driveway, the Veteran went outside with a rifle, which the police officers instructed him to drop.  The Veteran reported that on this occasion panic took over, causing him to overreact.  

The Veteran's mother submitted a statement in February 2011, confirming the Veteran's anger and impatience and noting that the Veteran seemed distant to everyone and everything.  In a February 2011 statement, the Veteran's mother-in-law reported the Veteran was in constant defense mood, always checking out his surroundings.  In a March 2011 statement, the Veteran's wife also reported the Veteran being withdrawn.  She noted it was difficult for him to go anywhere and that she was responsible for caring for their two children, doing household chores and shopping.  She described the Veteran as emotionally numb with a bad temper.  She described the Veteran's paranoia, especially when driving.  She reported an incident in which there was a box on the side of the road, and the Veteran noted that there could be a bomb in the box.  She further noted the Veteran's difficulty sleeping. She reported that the Veteran would talk and shout in his sleep and had conversations about mortar attacks and explosions.  She reported the Veteran experienced flashbacks and jumped or flinched when he heard a loud noise.  She noted that the Veteran would check the doors many times at night to make sure they were locked.  He also slept as far away from the bedroom door as possible with a baseball bat under his mattress.  She also reported an incident in which the Veteran became irritated by his children fighting in the car and threw the rock they were fighting over out of the car window.  

In April 2011, the Veteran was seen at his local VA facility reporting anxiety, irritability, and hypervigilance.  He described an incident where a friend jumped out from behind a corner to startle him and he punched the friend in the face.  He reported that his mood was "aggravated, ill-tempered and angry."  He reported difficulty falling asleep and four or five hours of sleep a night or less and that he felt tired every morning.  He noted his interests included softball, spending time with his children and having a night out once a week with his wife.  He reported separating from his wife once in the past but that they were working on their relationship.  He reported good energy and concentration and denied suicidal ideation or crying episodes.  He described sometimes feeling hopeless or helpless.  He was noted to have positive anxiety and agoraphobia screenings.  During a PTSD screening, the Veteran denied nightmares, flashbacks, hallucinations, dissociative episodes, and intrusive thoughts about his time in service.  He reported diminished interests or participation in activities since his time in Iraq.  He admitted to feelings of detachment and estrangement towards others.  The Veteran noted he was in school at the time and had previously worked with a family member as a welder for three or four months prior to starting school.  The Veteran was found to have adjustment reaction with subthreshold PTSD.  It was noted that the main residual was irritability, which interfered with his marriage and his relationship with his children.  Assessment included adjustment disorder, mild agoraphobia and subclinical PTSD.  A GAF score of 60-65 was assigned.  

A May 2011 VA examination report noted the Veteran was a full-time student and that he preferred online courses because he had trouble concentrating and being around people in the classroom.  He noted getting adequate grades but that he got frustrated and gave up at times.  It was noted that he was not working due to his full-time enrollment in school.  The examiner noted the Veteran had been married to his wife for seven years.  Significant marital stress was noted due to his irritability, social isolation and withdrawal, emotional numbing, distancing and impatience.  The examiner noted the Veteran's impatience with his children and decreased social life.  The Veteran reported attending church and helping to coach a church basketball team.  He reported enjoying fishing and playing softball.  He noted going to restaurants and choosing more protected spots to sit, such as a booth.  A mental status examination revealed normal affect and euthymic mood.  The examiner noted no impairment of thought processing or communication nor delusions or hallucinations.  The examiner noted adequate personal hygiene, and speech was within normal limits.  The Veteran denied suicidal and homicidal thinking.  The Veteran reported a couple of panic attacks in the past consisting of rapid heartbeat, intense fear, sweating, and shaking.  These occurred when he was driving in unfamiliar places but had not happened for two or three months.  The Veteran denied depression.  His main mood complaint was irritability and low frustration tolerance.  He reported verbal anger outbursts as well as breaking and throwing things in the past.  He further noted road rage and that he became excessively angry with other drivers.  The Veteran reported sleep impairment that was improved with medication and likely due in part to untreated sleep apnea.  

The VA examiner noted that the Veteran met PTSD symptom criteria.  He noted the Veteran did not have any recall of war-related nightmares but did have periodic upsetting, intrusive memories of trauma.  The Veteran also was noted to have physiological and psychological distress and reactivity to various cues, triggers and reminders.  The examiner noted the Veteran's avoidance behavior, decreased social interaction, emotional numbing, detachment and distancing.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  The examiner noted the Veteran functioned adequately regarding school work.  While the Veteran had difficulty in his marital and family relationships and reported fewer social interactions, the examiner noted that he maintained a number of leisure pursuits that involved a significant social component.  

The Veteran was treated at the Salem VA facility in July 2011 for his PTSD symptoms.  Agoraphobic symptoms were noted.  A mental status examination revealed irritable mood and mildly anxious affect with fair judgment.  The assessment was PTSD with a GAF score of 60.  Records dated October 2011 noted the Veteran did not have PTSD symptoms while asleep.  His wife stated that he previously talked in his sleep but had not done so recently.  It was further noted that the Veteran did not have recurrent nightmares related to PTSD.  

The Veteran noted in his February 2012 notice of disagreement that he could not attend ball games or other events for his children because he did not feel comfortable in crowds.  He noted feeling like he wanted to "punch people in the face."  He reported witnessing the aftermath of a car accident, where a man's head had been injured, and instantly vomiting.  In his August 2013 Form 9, the Veteran noted separating from his wife "over and over" due to his anger and rage.  He further noted feeling depressed constantly as well as frequent mood swings.  He noted that his last job at a furniture store lasted for one year.  He reported doing well at this job until he had to speak with people on a regular basis and would become angry.  He also reported that he had just begun a new job at that time.  


III.  Increased Disability Rating 

The Board evaluates PTSD using the criteria in the General Rating Formula for Mental Disorders.  38 C.F.R. §§ 4.1, 4.130 (2013); Diagnostic Code 9411 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries encountered as a result of or incident to military service and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013).  

Under the criteria, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to work to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board notes that when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a) (2013).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

The Board notes that the evidence includes GAF scores of 42, 60-65, 58 and 60.  The explanation of GAF scores ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, GAF scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §  5107; 38 C.F.R. § 3.102 (2013).  ; Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  

After considering the relevant evidence of record, which includes the Veteran's own statements, VA treatment records from the Princeton Vet Center and Salem VA facility, and a VA examination report dated May 2011, the Board concludes that the Veteran's disability related to his PTSD approximates the criteria for a 30 percent evaluation.  The Veteran's social functioning is impaired as indicated by his sometimes strained relationship with his wife, his inability to go out in crowds, social isolation and avoidance.  Furthermore, the Veteran has occupational limitations as indicated by his difficulty concentrating and dealing with customers.  Additionally, the Veteran's PTSD symptoms closely approximate those listed in the rating criteria for a 30 percent evaluation.  38 C.F.R. § 4.130.  These symptoms include panic attacks less than once a week, often anxious, depressed or irritated mood, anger, difficulty focusing, flashbacks, occasional nightmares, and hypervigilance.  These symptoms suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran can generally function satisfactorily with routine behavior, self-care, and normal conversation.  As such, the Board finds that the Veteran's PTSD has nearly approximated the criteria for an initial 30 percent rating. 

As noted previously, the symptoms listed for the rating criteria for 30 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 30 percent rating.  Mauerhan, 16 Vet. App. 436, 442 (2002).  The focus of the analysis is on whether the evidence presented supports the level of impairment on occupational and social functioning contemplated by a 30 percent rating, rather than on how many of the listed symptoms the Veteran exhibits.  Mauerhan, 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 30 percent rating.  

The Board further finds that the assigned GAF scores are largely consistent with a 30 percent rating.  With the exception of the GAF score of 42 noted by the Vet Center social worker in September 2010.  While the Veteran was assigned a score of 42, the type of symptoms associated with such a score have not been found.  There has been no symptoms which raises to the severity reflective of a GAF score of 42.  In this regard, there is no evidence of suicidal ideation, severe obsessional ritual or an inability to keep a job.  Rather the record shows that the Veteran was able to work a job, find a job and go to school.  The Board notes that the Veteran was generally assigned GAF scores falling within the 51 to 60 range.  Such scores are consistent with moderate symptoms resulting in moderate difficulty in social, work and school functioning.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 30 percent disability evaluation.  

The Board does not find that the Veteran's PTSD symptoms are reflective of the criteria for or best approximate a rating of 50 percent, which requires occupational and social impairment with reduced reliability and productivity.  In fact, the evidence shows that the Veteran had panic attacks less than once a week, no memory impairment, no difficulty in understanding complex commands, normal speech, good judgment, and generally appropriate affect.  The evidence reflects disturbances in mood, in the form of anger, irritability and mood swings, as well as some motivation disturbances, as the Veteran reported wanting to give up at times when doing schoolwork.  However, the Veteran also reported adequate grades and getting his schoolwork accomplished.  Additionally, there is no reports of occupational impairment with reduced reliability and productivity due to PTSD symptoms.  There is nothing in the record showing that the Veteran was not reliable in his employment.

The evidence of record supports a finding of some problems in establishing and maintaining effective work and social relationships.  However, the Veteran has been married for nearly ten years, despite several separations over the years.  The Veteran described his frustration and irritability when dealing with his two children; however, he was his son's primary caretaker in March 2011, while his wife worked.  He noted needing to call family members to help with his son, though this was in order for the Veteran to do schoolwork.  He also described a close friendship.  These relationships indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology.  The Veteran also reported helping to coach a sports team.  The Board finds the May 2011 VA examination more probative of the Veteran's social relationships than the February 2011 letter from the Vet Center social worker, who found the Veteran to have a marked inability to maintain effective social relationships.  The VA examiner's detailed descriptions of the Veteran's relationships were more in line with the other evidence of record and, thus, more probative.  

Overall, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are not reflective of the criteria for or best approximated by the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  The Veteran noted attending church and engaging in social activities, such as coaching a basketball team and playing softball.  He also noted going out to restaurants and weekly date nights with his wife.  Furthermore, the Veteran indicated that he maintained employment for a few months prior to enrolling in college as a full-time student, and he continued to work following his time in school.  Though the Veteran noted that he left one job due to the difficulty he had interacting with people, the evidence of record does not indicate that he was unable to complete work tasks or that he missed days of work due to his PTSD symptoms.  Thus, the Board finds that the Veteran's symptomatology does not result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent evaluation.  

Because the Veteran's PTSD symptoms do not approximate a 50 percent disability evaluation, it is impossible to find that a 70 percent evaluation, which requires more severe symptoms as well as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, is warranted.  Furthermore, it is similarly impossible to find that the Veteran's PTSD symptoms approximate a 100 percent evaluation, which requires total occupational and social impairment.  

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's PTSD.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  In this case, the Veteran has not expressly alleged that he is currently unemployed or unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.  In his February 2012 notice of disagreement, the Veteran stated that he was still working and had been for at least a year prior.  The only time when the Veteran was noted to not be working was when he was enrolled in school full-time.  As such, the Board finds that Rice is not applicable to the current appeal.  A claim for TDIU is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that such cogent evidence is not present in this case.  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 30 percent for the period of time on appeal.  There is no reasonable doubt to be resolved in this case.  38 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


